
	
		III
		110th CONGRESS
		1st Session
		S. RES. 385
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring those who have volunteered to
		  assist in the cleanup of the November 7, 2007, oil spill in San Francisco
		  Bay.
	
	
		Whereas the oil spill that occurred on November 7, 2007,
			 in the San Francisco Bay resulted in the discharge of between 53,570 and 58,000
			 gallons of toxic bunker fuel, causing one of the Bay Area’s worse environmental
			 disasters;
		Whereas 28 beaches were closed and over 1,300 birds so far
			 have been severely impacted by the spill;
		Whereas thousands of individuals throughout the San
			 Francisco Bay Area immediately volunteered to assist with the cleanup;
		Whereas Bay Area community non-profit organizations, such
			 as San Francisco Connect, have also rallied to support the response and
			 recovery work by supporting these volunteer efforts;
		Whereas Bay Area environmental organizations, such as
			 Baykeeper, Save the Bay, and Bay Institute, have provided invaluable leadership
			 in reporting, assessing, and helping to remediate the damage to the Bay’s
			 ecosystem;
		Whereas the Pacific Coast Federation of Fishermen's
			 Associations, members of the San Francisco Crab Boat Owners Association,
			 commercial crabbers, and other Bay Area fishermen have all joined the cleanup
			 efforts as well; and
		Whereas the city of San Francisco, particularly through
			 its Department of Emergency Management, has significantly contributed to the
			 overall response, bringing considerable resources to bear: Now, therefore, be
			 it
		
	
		That the Senate honors those
			 individuals and organizations who have volunteered to assist in the cleanup of
			 the November 7, 2007, oil spill in one of our Nation's most beloved national
			 treasures, the San Francisco Bay.
		
